Pratt, J.
This is an action by an attorney for services rendered one David McMaster in his life-time against his surviving heir at law and next of kin. The evidence is abundant to prove the retainer and services, and their value. The verdict, therefore, is well supported, and very moderate in amount in view of the testimony. The defense was sharp and technical, and it remains to be seen whether there were errors committed upon the trial sufficient to reverse the judgment. The suit was properly brought under sections 1837 and 1860 of the Code of Procedure. The case of Selover v. Coe, 63 N. Y. 438, therefore, cited by defendant, was decided before the passage of the Code, and has no application. The questions put'to the experts as to the value of the services were proper in form, and were justified by facts already proved. It was also competent for the plaintiff to state the number of days he worked upon the case. At most it was a question of the order of proof, which is always in the discretion of the trial judge. The most serious question, and the only one requiring any comment, was that which called for the fact of payment of $500 upon account by the deceased to the plaintiff. This was undoubtedly a personal transaction and incompetent, under section 829 of the Code. But the objection must be unavailing here for several reasons. The ground of its incompetency was not called to the attention of the court, but only a general objection was made, and exception taken. The point that it was within section 829, and therefore not competent, was not specifically stated; nor was the fact that it involved a personal transaction with deceased called to the attention of the court, and it cannot now be considered. Lerche v. Brasher, 104 N. Y. 157, 10 N. E. Rep. 58. Again, the employment and rendition of the services had been so abundantly proved that, whether or not he had received $500, was only important for the purpose of giving credit to the defendant. It certainly did not injure the defendant, and cannot now be urged to reverse the judgment. We have examined the record fully, and find no errors. Judgment affirmed, with costs.